 In the Matter of MCCORMICK STEAMSHIP COMPANYandNATL. ORG.OF MASTERS, MATES & PILOTS OF AMERICA, LOCAL No. 17, INC.In the Matter ofMCCon [IcicSTEAMSHIPCOMPANY. AGENTS FOR PA-CIFIC-ARGENTINE-BRAzIL LINEandNATL. ORG. OF MASTERS, MATES& PILOTS OF AMLPICA,Loo r,No. 17, INC.Cases Nos. R-1828and R-1829.-Decided July 1'7,1940Jurisdiction:water transportation uidnstryInvestigation and Certification of Representatives:existence of question whereemployer denies employment relationship; election ininecessary : certificationupon stipulation of the partiesUnit Appropriate for Collective Bargaining:all pilots engaged in piloting theCompanies' vessels from-Astoria to Portland and Vacouver, Washington, andfrom Vancouver, Washington, and Portland to Astoria on the Columbia andWillamette Rivers and its tributaries and uitermedt.rte pointsDefinitionsEmployei-employee relationshipheldtoexist between Companies andpilots engaged in piloting their vessels, who are members of an associationcontracting for their services, where the Companies retain the ultimatepower of selection or rejection of the pilots proffered by the pilots' associa-tion and the sole direction and control of the pilots while at work, andin factpay their wagesMr. Thomas P. Graham, Jr.,for the Board.Mr. Gunther F. KrauseandMr. William Y. Powell,both of Port-land, Oreg., for the Company.Mr. James Landye,of Portland, Oreg., for Local No. 17.Mr Ben Anderson,of Portland, Oreg., for the Intervenor.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOilDecember 1, 1939, Nation, ii Organization, Masters, Mates &Pilots of America, Local No. 17, Inc.,' herein called Local No. 17,'Incorrectly designated in someof thepleadingsas Nat'lOrg Masters,Mates&Pilotsof America,Local No. 17, Inc25 N. L R B No 67587 588DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled with the Regional Director for the Nineteenth Region (Seattle,Washington), separate petitions alleging that questions affectingcommerce had arisen concerning McCormick Steamship Company,agents for Pacific-Argentine-Brazil Line, both of Portland, Oregon,herein called the Companies.The petitions requested an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, Herein called the Act.On April 10, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Article III, Section 10 (c) (2), of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice, and further orderec4 that the cases be consolidated forpurposes of hearing and that one record of the hearing be made.On April 17, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Companies and uponLocal No. 17.Pursuant to notice, a hearing was held on May G,1940, at Portland, Oregon, before Thomas E.Wilson, the TrialExaminer duly designated by the Board.At the commencement ofthe hearing, the Trial Examiner granted, over the objection of LocalNo. 17, a petition to intervene filed by Licensed Marine Deck OfficersL. I. Union, Local No. 998. herein called Local No. 998, a labororganization which claimed to iepresent employees of the Companies.The Board, the Companies, Local No. 17, and Local No. 998, appearedand each was represented by counsel.All participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the hearing Local No. 17 made and there-after renewed a motion to disallow the intervention of Local No.998 and to strike all evidence adduced by that organization.At theend of the hearing it developed that no members of Local No. 998were working for the Companies, and the Trial Examiner grantedthe motion to disallow Local 998's intervention but did not grantthe motion to strike.During the course of the hearing the TrialExaminer made several other rulings on motions and objections tothe admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds, that no prejudicial errors werecommitted.The rulings are hereby affirmed.After the hearing theCompanies and Local No. 17 filed briefs with the Board.Upon the entire record in the case, the Board makes the following : \MIc'CORD'IICK SITS 1_AlSHIP COMPANYFINDiNGD OF FACT1.TEE BUSINESS OF THE COMPANIES 2589McCormick Steamship Company and Pacific-Argentine-BrazilLine, both California corporations authorized to do business in theState of Oregon, are engaged in the general steamship business,acting as common carriers of cargo with filed tariffs.McCormick Steamship Company operates about 25 vessels in 2trade routes, 1 of which is the coastwise trade on the Pacific Coastand the other the intercoastal trade between the west and east coastsof the United States.Pacific-Argentine-Brazil Line is a whollyowned subsidiary of the McCormick Steamship Company,' and didoperate, but is not at present operating, vessels in the trade routefrom the Pacific Coast, of the United States to the east coast of SouthAmerica.4In the conduct of such business a number of vessels are operatedinto the Columbia River carrying cargo between Oregon and Wash-ington ports and ports of other States and foreign countries.Nointrastate cargo is carried between any two ports of Oregon.Both Companies admit and we find that they are engaged in inter-state commerce.A. The contention of the CompaniesThe basic issue in this case is whether the pilots are employees ofthe Companies or of the Columbia River Pilots, herein called theAssociation, an organization of men engaged in piloting ocean-goingvessels upon the Columbia and Willamette Rivers and its tributaries.The Association was established about 50 years ago by certain pilotson the Columbia Rivers who set up a dispatching office for the steam-ship companies to call when they desired the services of a pilot.6 Itnow has about 30 members and is governed by certain rules and regu-lationswhich were adopted by its members on December 1, 1928.2The findings in this section are based upon a stipulation of facts between counsel forthe Boardand counsel for the Companies'Petitioner Exhibit No 7 shows that McCormick Steamship Company also is the agentof Pacific-Argentine-Brazil Line and, accordingly,will be so treated herein.4There is no further showing in the record concerning the discontinuance of these opera-tions and there was no motion to dismiss as to the Pacific-Argentine-Brazil Line.Underthese circumstances we construe the language of the stipulate--n to mein that there hasbeen a temporary cessation of the operations in question6There is no compulsory pilotage law in the State of Oregon,as ui some jurisdictions ; nordoes Oregon law require membership in a pilots' association6The pilot'swork is irregular in nature and a lob usually does not last more than a day. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder these rules and regulations the Association has the power toselect, discipline, and suspend its members.7Local No. 17 was organized in 1917 and is composed of masters,mates, and pilots of river vessels, operators of gas boats and pilots ofocean-going vessels navigating the Columbia and Willamette Riversand its tributaries.It has about 150 members, of which about 30 areengaged in piloting ocean-going vessels.On November 19, 1935, theAssociation and Local No. 17 entered into an agreement providingthat all pilotage be done exclusively by members of the Associationand that all members of the Association be members of Local No. 17.The Companies have no agreement with the Association, but theyuse the Association exclusively for their pilotage service.The Asso-ciation fixes and furnishes the Company with its rate schedules basedupon the tonnage and draft of the vessels; s when the Companies needa pilot, they call the Association dispatcher and advise him where theydesire the pilot to board their ship and where he is to take the ship.The Association dispatcher sends the pilots out in rotation but theCompanies may request the services of a particular pilot or rejectthose of any pilot proffered.sAfter the trip is made the Associationbills the Companies for the service and the Companies then send theAssociation a check in payment executed in the name of the Associa-tion.The check is deposited in a bank by the Association's treasurer,the Association's expenses are paid, and at the end of the month theremaining fends are divided among the members according to thetime worked.",° These rules and regulations also provide aniong other things that the Association begoverned by three directors with full authority to handleall itsbusiness , that it have atreasurerand a secretary ; that its netearningsbe divided among the pilots each monththat new members, when required, be selected by ballot from all applicationson file, andbe required to receive a majority vote of the active membership and serve 1 year on pro-bation ; that all members be entitled to 1 day's vacation, with full pav, for each 12 daysworked during the preceding year; that pilots losing both their Federal and Statelicensesbe carried on full pay for a period of 30 days; and that pilots guilty of certain infractionsof the rulesbe penalized.'The laws of the State of Oregon establishmaximunipilotage rates but not minimumpilotage rates.9 The Companies have on occasion requested that they be furnished a named pilot,and theAssociation has honored the request.w The precise method used by the Association In dividing the funds is set forth In itsrulesand regulationsas follows1.The bank balance at the end of the month shall be considered the grossearningsfor the month2All expenses for the month shall be deducted from the gross earnings and theremainder shall be considered the net earningsDivision shall be made of this amountamong all members according to the time worked3The net earnings divided by the number of active pilotsand the number of daysin the month, shall be thenet earningsper month,per day.4To arrive at the share of each pilot the earnings per man, per day, will be multi-plied by the number of days on duty.5All money lost by pilots off duty shall be handled as net earnings (paragraph 3)and division made in thesame manner0The division at the end of each month shall be considered as payment in full forallpast business, whether or not collection has been made, except in case of per-manent retirement in which case a full settlement shall be madeon all unpaidcollectibleaccounts McCORD'MICh STEAMSHIP COMPANY591The Companies contend that the Association is a partnel;ship 11with which the Companies contracted for the professional services ofitsmembers who are in its employ; and, in the alternative, assert that,even if it is conceded that the Association is not an independentcontractor, each of the pilots is an independent contractor renderingprofessional services to the Companies.The Companies argue thatthe Association is the employer because, by virtue of its power to selectand discipline its members, it has the power to select, to control, andto discharge the pilots, and also because it actually pays their wages.We find no merit in this contention.While it is true that member-ship in the Association is a prerequisite for selection for pilotageservice obtained through the Association, this fact is not controllingupon the issue since the ultimate power of selection or rejection ofany pilot proffered by the Association remains solely with the Com-pany.Similarly, it is specious to argue that the Association pays thepilots'wages because, with their consent, it collects and distributestheir wages which are, in fact, paid by the Company.Further, thepilots are not independent contractors since, while engaged in the per-formance of their duties, they are under the Companies' sole directionand control and do not act in an independent capacity.The Com-panies also direct our attention to facts that on July 10, 1937, inannouncing an increase in pilotage rates, the Association sent cards,addressed "To Our Patrons," to owners and operators of vessels,including the Companies' and that pursuant to regulations of theFederal Government requiring employers to make information returnsregarding the wages, salaries, and commissions paid to their employees,the Association has annually made a report to the Government statingthe amount of money, received by each of its members during the fiscalyear, and in return has named itself as the employer.Although thesefacts are relevant we do not, for reasons hereinafter discussed, con-sider them controlling upon the issue of whether or not the pilots areemployees of the Companies within the meaning of the Act.Although the pilots' affairs are handled through the Association inthe manner heretofore described, the Companies control the essentialincidents of their employment.The Companies have the power toselect and hire any pilot whom they desire; they pay for the pilots'work at rates,which must be satisfactory to them ; 12 and finally theyhave the actual direction and control of the performance of the pilots'u It is unnecessary to pass upon this phase of the contention in order to determine theissues in this case,and we do not.z2 As we have noted above, the Oregon law establishes maximum pilotage rates but doesnot fix minimum rates, and the current rates are less than the maximum provided by law.While the Association announces the pilots'rates the Companies are, of course,under noobligation to use their services unless the rates fixed are satisfactory. 592DECISIONSOF NArIONAL LABOR RELATIONS BOARDw'ork.13Upon these facts we are of the opinion and find that theCompanies are the employers of the pilots both under applicable com-mon law principles 14 and the Act.'II.THE URGANI'/. 1TIONS IN\ OL\-1;1)National Organization, Masters, Mates R Pilots of America, LocalNo. 17, Inc., is a labor, organization affiliated with the AmericanFederation of Labor. It admits to membership masters, mates, andpilots of river vessels, operators of gas boats, and pilots of ocean-going vessels navigating the Columbia and AVillaniette Rivers an([its tributaries."'While engaged in the performance of their duties, the pilots are solely under theCompanies' direction and control inasmuch as the masters of the vessels on which the pilotswork are in complete charge of the vessels at all tines and the pilots are not only subjectto the masters' orders but can be relieved of their duties by the masters at any time14 InSinger Manufacturing Co v Rahn,132 U 8 518, the Court states the basic, criterionof the master-servant relationship as follows : "The relation of master and servant existswhenever the employer retains the right to direct the manner in which the business shallbe done as well as the result to be accomplished, or, in other words, not only what shallbe done, but how it shall be done." See alsoGuy v. Donald,203 U S 399, 51 L Ed. 245,where in a libel suit brought by the owners of a steamer against the members of theViiginia Pilots' Association to hold themliablefor the alleged negligence of one Guy, apilotwho was a member of that Association, the Supreme Couit held the steamship com-pany and not the Association was the employer on the ground, among others, that theAssociation could not control or direct the pilots in the performance of their dutiesTheCompanies contend in their brief that the facts in theGuycase are distinguishable fromthe facts in this proceeding because the Virginia Pilots' Association, which apparently wasiequired to adroit all duly licensed pilots to membership, dud not have the powei to select orto suspend its members while, in the present lsie, the Asroci:rtion under no simiiai iestiaintpossesses that powerwe agree however with the position taken by the Court inTheGriffdu, The Eldena, Charles Nelson Co. v United States,25 Fed (2d) 312, where,in fol-lowing the rule laid down in theCitycase, it stated "that decision did not, as respondentcontends, turn upon the question of the voluntary or involuntary character of the associa-tionIt turned upon the primary and controlling consideration that no member of theassociation could control or do ect any other member of it in the performance of his dutiesas pilotIt turned upon the entire absence there, as here, of any feature of joint manage-ment and control of a business or enterprise " InDampscktbsselskabet Atalanta AIS et al.vUnited States,31 Fed. (2d) 961 the Court also followed the rule laid down in theGuycase, stating"The fundamental principle underlying the exemption of pilots' associa-tions from liability for negligence of their members in psi foumng their duties as pilotsis that the association exercises no control over the manner in which those duties are tobe peiforined, and therefore a pilot cannot be said to be an agent of theassociation inthat respect " InCtty of Los Angeles v. Standard Transportation Co,32 Fed (2d) 988,the court, in holding that a pilot was a servant of the steamship company, pointed outthat the pilot's "duties were not completely those of the master, and the authority of themaster was not superseded or suspended by the presence of the pilotIle still iemannedmaster, in full charge of the vessel and crew, and upon hinn nested the responsibility ofRestatement of the Lard of Agency(Amer Lau; Inst ),Vol 1, p. 483, where a servant is defined as follows .A servant is a person employed to perfoim service for another in his affairs and who,with respect to his physical conduct in the perfoiinanee of the service, is subject tothe other's control or right to controlL5Apart from its consonance with the established principles governing the employer-employee relationship, to hold otherwise would be to defeat the express policy of the Actto encourage the practice and procedure of collective bargaining since collective bargainingwith respect to the pilots as employees must of necessity be conducted with the Companieswhich control all the essential incidents of their employment McCOR1LICli STEAMSEIIP COMPANYIIITHEQUESTION CONCERNINGREPRESENTATION593On September 6 and 7, 1939; respectively, Local No. 17 sent lettersto the Companies advising them that Local No. 17 represented alltheir employees engaged in piloting their vessels on the Columbiaand Willamette Rivers, and requesting a collective bargaining con-ference.On September 15, 1939, the Companies replied by letterthat it would be impossible for theun to bar gain collectively withLocal No. 17 inasmuch as they- had no pilots in their employ. InSection L A.supra,we have discussed that position taken by theCompanies.As there set forth, we find that the pilots are employeesof the Companies.We find that a question has arisen concerning I epreseutation ofemployees of the Companies.1V.THE EFFFCT OF TILE QUESTION CONCERNING.REPRES7:NT.AIION UPONCOM MERCEWe find that the question concerning representation which hasarisen, occurring in connection, with the operations of the Com-panies described in Section I above, has it close, intimate, 'and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of couunerce.V.TILE APPROPRIATE UNITLocal No. 17 contends that all the pilots engaged in piloting theCompanies' vessels from Astoria to Portland and Vancouver, Wash-ington, and from Vancouver, Washington, and Portland to Astoriaon the Columbia and Willamette Rivers and its tributaries andintermediate points, constitute a unit appropriate for the purposesof collective bargaining.No evidence was offered at the hearingto show that such unit is inappropriate.We find that all the pilots engaged in piloting the Companies'vessels from Astoria to Portland and Vancouver, Washington, andfrom Vancouver,Washington, and Portland to Astoria on theColumbia and Willamette Rivers and its tributaries and intermediatepoints, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the employees of theCompanies the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.vL. TIIE DETERMINATION OF REPRESENTA'II\'ESThe parties stipulated at the hearing that in the event the Boardheld that the Companies were the employers of the pilots involved 594DECISIONS OF NATIONAL 'LABOR- RELATION'S BOARDhere, and that the unit claimed by Local No. 17 was appropriate, theBoard could certify Local No. 17 without an election. Since wehave found that the Companies are the employers of the pilotsinvolved and that the unit claimed by Local No. 17 is appropriate,and since the record shows that all the Companies' pilots are membersof Local No. 17, we find that Local, No. 17 represents a majority ofthe employees in the unit found to be appropriate for the purposesof collective bargaining.Local No. -17 is, therefore, the exclusiverepresentative of all the pilots in such unit for the purposes ofcollective bargaining, and we will so certify.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following.CoNCLUSIO\S or LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of McCormick Steamship Company andofMcCormick Steamship Company, agents for Pacific-Argen-tine-Brazil Line, both of Portland, Oregon, within the meaning ofSection 9 (c) ,and Section 2 (6) and (7) of the National LaborRelations Act.2.All the pilots engaged in piloting the Companies' vessels fromAstoria to Portland and Vancouver, Washington, and from Van-couver,Washington, and Portland to Astoria on the Columbia andWillamette Rivers and its tributaries and intermediate points, con-stitute a unit appropriate for the purposes Of collective bargaining,-within the meaning of Section 9 (b) of the National Labor RelationsAct.3.National Organization,Masters,Mates & Pilots of America,Local No. 17, Inc., is the exclusive representative of all the pilots insuch unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue-of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, ,IT IS HEREBY CERTIFIED that National Organization, Masters, Mates& Pilots of America, Local No. 17, Inc., has been designated andselected by a majority of the pilots employed by McCormick Steam-ship Company and by McCormick Steamship Company, agents forPacific-Argentine-Brazil Line, both of Portland, Oregon, to pilottheir vessels from Astoria to Portland and Vancouver, Washington, McCORMICK STEAMSHIP COMPANY595and from Vancouver, Washington, and Portland to Astoria on theColumbia and Willamette Rivers and its tributaries and intermediatepoints, as their representative for the purposes of collective bar-gaining andthat, pursuant to the provision of Section 9 (a) of theAct, National Organization, Masters, Mates & Pilots of America,Local No. 17, Inc., is the exclusive representative of such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment,and other conditions of employment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Certification of Representatives.